DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020, 07/14/2021, were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, and 20 are objected to because of the following informalities:  
Claim 1 recites “receiving, by a contextual information server and from a user device of a user, a request for contextual information” and it should be “receiving from a user device of a user, by a contextual information server, a request for contextual information”

Claim 1 recites “receiving, by the contextual information server and from the user device, and responsive to the additional request, the image 
Claim 1 recites “transmitting, by the contextual information server and to the user device, the contextual information card” and it should be “transmitting to the user device, by the contextual information server, the contextual information card”. 
Claim 20 recites “receive, by a contextual information server and from a user device of a user, a request for contextual information relevant” and it should be “receive from a user device of a user, by a contextual information server, a request for contextual information relevant”
Claim 20 recites “transmit, by the contextual information server and to the user device, an additional request for the image content” and it should be “transmit to the user device, by the contextual information server, an additional request for the image content”
Claim 20 recites “receive, by the contextual information server and from the user device, and responsive to the additional request, the image content” and it should be “receive from the user device, by the contextual information server, and responsive to the additional request, the image content”.
Appropriate correction is required.  

Double Patenting
The nonstatutory double patenting rejections are based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejections are appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

http://www.uspto.gov/patents/process/fil e/efs/g uid ance/e TD-info-1.jsp. 

Claims 1-20 non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1-20 of US. Patent No. 10802671. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims include all the features in the Patent claims.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Patent No: US 8255495 A1 (Hereinafter “Lee”) in view of Weider et al., U.S. Pub No: US 20130253929 A1 (Hereinafter “Weider”).

Regarding claim 1, Lee disclose A method implemented by one or more processors, the method comprising: 
receiving, by a contextual information server and from a user device of a user, a request for contextual information relevant to an active resource displayed in an application environment on the user device, the active resource displayed in the application environment on the user device including image content and non-image content (see col9 line [33-49] and fig.7A-7D, wherein a user accesses a website, as shown in FIG. 7A. The website may include an image as well as text (shown in dashed lines). In FIG. 7B, a user “mouses over the image to activate the image. As shown, a hotspot or tab is displayed indicating that by further activating the image (e.g., clicking the image) additional information is available); 
receiving, by the contextual information server and from the user device, and responsive to the additional request, the image content (see col.9 line [35-49] and fig.7A-7D , wherein A request for content is then sent to the service provider, as described above.); and 
generating, by the contextual information server, and based on both the image content and the non-image content, a contextual information card as the contextual information relevant to the active resource (see col.9 line [35-49] and fig.7A-7D, wherein In FIG. 7D, a user is shown contextually relevant content on the apparent backside of the image. Such content is provided by the service provider in response to the user's clicking of the image. Such content may include text related to the image, applications to share or comment on the image, applications and/or links for purchasing products seen within the image, etc. Such content is also shown in a spatial relationship with the image (e.g., the content is provided within the same pixel frame, same pixel space, or ;
transmitting, by the contextual information server and to the user device, the contextual information card (see col.9 line [35-49] and fig.7A-7D, wherein In FIG. 7D, a user is shown contextually relevant content on the apparent backside of the image. Such content is provided by the service provider in response to the user's clicking of the image. Such content may include text related to the image, applications to share or comment on the image, applications and/or links for purchasing products seen within the image, etc. Such content is also shown in a spatial relationship with the image (e.g., the content is provided within the same pixel frame, same pixel space, or same screen location as the originally published image)); and 
causing, by the contextual information server, the contextual information card to be displayed at the client device (see col.9 line [35-49] and fig.7A-7D, wherein In FIG. 7D, a user is shown contextually relevant content on the apparent backside of the image. Such content is provided by the service provider in response to the user's clicking of the image. Such content may include text related to the image, applications to share or comment on the image, applications and/or links for purchasing products seen within the image, etc. Such content is also shown in a spatial relationship with the image (e.g., the content is provided within the same pixel frame, same pixel space, or same screen location as the originally published image). See also col.5 line [32-50]). 
Although Lee disclose content decision which can include such as text recognition Image recognition in the active resource see col.5 line [32-50], Lee fail to determining, by the contextual information server, whether the non-image content is sufficient to satisfy the request for the contextual information; 
in response to determining that the non-image content is insufficient to satisfy the request for the contextual information: 
transmitting, by the contextual information server and to the user device, an additional request for the image content; 
receiving, by the contextual information server and from the user device, and responsive to the additional request, the image content;
generating, by the contextual information server, and based on both the image content and the non-image content, a contextual information card as the contextual information relevant to the active resource
in response to determining that the non-image content is sufficient to satisfy the request for the contextual information: 
generating, by the contextual information server, and based on only the non- image content, the contextual information card as the contextual information relevant to the active resource; 
	Weider discloses determining, by the contextual information server, whether the non-image content is sufficient to satisfy the request for the contextual information (see paragraph [0033-0034], wherein the available information, including the request results, may not adequately answer the questions presented); 
in response to determining that the non-image content is insufficient to satisfy the request for the contextual information (see paragraph [0033-0034] and : 
transmitting, by the contextual information server and to the user device, an additional request for the image content  (see paragraph [0033-0034] and fig.5, wherein If the confidence level of the domain or context score is not high enough to ensure a reliable response, the system may request that the user verify that the question or command is correctly understood. In general, the question may be phrased to indicate the context of the question including all criteria or parameters. If the user confirms that the question is correct, the system may proceed to produce a response. Otherwise, either the user can rephrase the original question, perhaps adding additional information to remove ambiguity, or the system may ask one or more questions to attempt to resolve the ambiguity or other actions may taken); 
receiving, by the contextual information server and from the user device, and responsive to the additional request, the image content (see paragraph [0033-0034], wherein If the confidence level of the domain or context score is not high enough to ensure a reliable response, the system may request that the user verify that the question or command is correctly understood. In general, the question may be phrased to indicate the context of the question including all criteria or parameters. If the user confirms that the question is correct, the system may proceed to produce a response. Otherwise, either the user can rephrase the original question, perhaps adding additional information to remove ambiguity, or the system may ask one or more questions to attempt to resolve the ambiguity or other actions may taken);
in response to determining that the non-image content is sufficient to satisfy the request for the contextual information: 
generating, by the contextual information server, and based on only the non- image content, the contextual information card as the contextual information relevant to the active resource (see paragraph [0033-0034], wherein users may receive direct responses to a set of questions, each with a different response or context).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Lee to include determining, by the contextual information server, whether the non-image content is sufficient to satisfy the request for the contextual information, as taught by Weider, since doing so would allow the system to provide and/or ensure a reliable response/s to users (Weider; paragraphs [0034]).
 
Regarding claim 2, the combination of Lee and Weider further disclose wherein the request for the contextual information relevant to the active resource displayed in the application environment on the user device includes an 28Attorney Docket No. ZS202-21183indication that the active resource includes the image content, but does not include the image content (Weider, see paragraph [0018], wherein the user command or question can be text-based command.).  

 Weider further disclose wherein the request for the contextual information relevant to the active resource displayed in the application environment on the user device does not include one or more query terms entered by the user (Lee, see col.9 wherein Text recognition system component 125 may collect and analyze text that is published proximate to the image, which is not entered by the user).  

Regarding claim 4, the combination of Lee and Weider further disclose wherein determining whether the non-image content is sufficient to satisfy the request for the contextual information comprises: 
processing the non-image content include included in the request (Lee, see col.9 wherein Text recognition system component 125 may collect and analyze text that is published proximate to the image, which is not entered by the user); and 
determining, based on processing the non-image content included in the request, that no search item is included in the non-image content, wherein the search item is an entity (Lee, see col.9, wherein analyze text that is published proximate to the image. Examiner note, based on the analyze text the system can determine the clues (entity) in the text that around the image).
  
Regarding claim 5, the combination of Lee and Weider further disclose wherein determining whether the non-image content is sufficient to satisfy the request for the contextual information comprises: 
processing the non-image content include included in the request (Lee, see col.9 wherein Text recognition system component 125 may collect and analyze text that is published proximate to the image, which is not entered by the user); and 
identifying, based on processing the non-image content included in the request, a search item included in the non-image content (Lee, see col.9 wherein Text recognition system component 125 may collect and analyze text that is published proximate to the image, which is not entered by the user); 
submitting the search item as a search query (Lee, see col.9, wherein analyze text that is published proximate to the image. Examiner note, based on the analyze text the system can determine the clues (entity) in the text that around the image); and 
determining that search results, obtained responsive to the search query, are not relevant to the active resource displayed in the application environment on the user device (Weider, see paragraph [0033-0034] and fig.5, wherein If the confidence level of the domain or context score is not high enough to ensure a reliable response, the system may request that the user verify that the question or command is correctly understood).  

Regarding claim 6, the combination of Lee and Weider further disclose wherein determining that the search results are not relevant to the active resource displayed in the application environment on the user device comprises: 
determining a corresponding relevancy score for each of the search results (Weider, see paragraph [0033-0034] and fig.5, wherein If the confidence level of the domain or context score is not high enough to ensure a reliable response); and 
determining the corresponding relevancy score for each of the search results fails to satisfy a relevancy score threshold (Weider, see paragraph [0033-0034] and fig.5, wherein If the confidence level of the domain or context score is not high enough to ensure a reliable response).  

Regarding claim 7, the combination of Lee and Weider further disclose wherein causing the contextual information card to be displayed at the client device comprises causing the contextual information card to overlay the active resource displayed in the application environment on the user device (Lee, see col.11 line [32-37], wherein An animation may then be employed to, for example, flip the image and display the relevant content on the backside of the image. In another embodiment, the animation can overlay the content onto the 35 image itself. See also col.9 line [35-49]).
  
Regarding claim 8, the combination of Lee and Weider further disclose wherein the contextual information cards includes one or more selectable options that, when selected, cause the user device to perform one or more actions (Lee, see col.11 line [32-37], wherein An animation may then be employed to, for example, flip the image and display the relevant content on the backside of the image. In another embodiment, the animation can overlay the content onto the 35 image itself. See also .  

Regarding claim 9, the combination of Lee and Weider further disclose wherein the one or more actions include one or more of: performing a search action; performing a telephone call action; performing a navigation action; or performing a restaurant reservation action (Lee, see col.11 line [32-37], wherein An animation may then be employed to, for example, flip the image and display the relevant content on the backside of the image. In another embodiment, the animation can overlay the content onto the 35 image itself. See also col.9 line [35-49] and fig.7B, wherein a user “mouses over the image to activate the image. As shown, a hotspot or tab is displayed indicating that by further activating the image (e.g., clicking the image) additional information is available (performing a search action).).  

Regarding claim 10, the combination of Lee and Weider further disclose wherein causing the contextual information card to be displayed at the client device comprises causing the contextual information card to supplant the active resource displayed in the application environment on the user device (Lee, see col.11 line [32-37], wherein An animation may then be employed to, for example, flip the image and display the relevant content on the backside of the image. In another embodiment, the animation can overlay the content onto the 35 image itself. See also .


Claims 11-19 are rejected under the same rationale as claims 1-8 and 10.

Claim 20 are rejected under the same rationale as claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MAHER N ALGIBHAH/Examiner, Art Unit 2165
/TAREK CHBOUKI/Primary Examiner, Art Unit 2165